Citation Nr: 0838677	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-28 426A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES


1.  Entitlement to an evaluation in excess of 20 percent for 
penetrating laceration of perineum, Muslce Group XVII, 
bilateral, with scarring.

2.  Entitlement to an evaluation in excess of 10 percent for 
sacral nerve injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Wilmington, Delaware, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On November 5, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K. J. ALIBRANDO
ActingVeterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


